Name: 92/135/EEC: Commission Decision of 11 February 1992 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seedÃ ­producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  cooperation policy
 Date Published: 1992-02-27

 Avis juridique important|31992D013592/135/EEC: Commission Decision of 11 February 1992 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed ­producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 052 , 27/02/1992 P. 0049 - 0050 Finnish special edition: Chapter 3 Volume 41 P. 0039 Swedish special edition: Chapter 3 Volume 41 P. 0039 COMMISSION DECISION of 11 February 1992 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries (92/135/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Council Directive 90/654/EEC (2), Having regard to the Seventh Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (3), as last amended by Commission Decision 91/554/EEC (4), and in particular Article 2 thereof, Having regard to the Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (5), as last amended by Decision 91/554/EEC, and in particular Article 4 thereof, Whereas, in Decision 85/355/EEC, the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfy the conditions laid down in the Community directives; Whereas, in Decision 85/356/EEC, the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed produced in the Community; Whereas for certain species these determinations include the Czech and Slovak Federal Republic; Whereas an examination of the rules of the Czech and Slovak Federal Republic and of the manner in which they are applied has shown that, in respect of white mustard, the prescribed field inspections satisfy the conditions laid down in Annex I to Directive 69/208/EEC and the conditions governing seed harvested and controlled there afford the same assurances, as regards the seed's characteristics, identity, examination, marking and control as do the conditions applicable to such seed harvested and controlled within the Community; Whereas the existing equivalence for the Czech and Slovak Federal Republic should therefore be extended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The table in Part I (2) of the Annex to Decision 85/355/EEC is hereby amended by inserting in Column 3 of the section relating to the Czech and Slovak Federal Republic the species 'Sinapis alba' after the species 'Brassica napus ssp. oleifera'. Article 2 The table in Part I (2) of the Annex to Decision 85/355/EEC is hereby amended by inserting in Column 3 of the section relating to the Czech and Slovak Federal Republic the species 'Sinapis alba' after the species 'Brassica napus ssp. oleifera'. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 195, 26. 7. 1985, p. 1. (4) OJ No L 298, 29. 10. 1991, p. 24. (5) OJ No L 195, 26. 7. 1985, p. 20.